342 F.2d 995
Rose H. BENCEL, Administratrix and Administratrix AdProsequendum of the Estate of Thomas JosephBencel, Deceased, et al.,Libellants-Claimants-Appellants,v.William FROST and Mrs. Michael J. Simson, Administratrix andLegal Representative of the Estate of CaptainMichael J. Simson, Deceased,Respondents-Appellees.Petition of Mrs. Michael J. SIMSON, Administratrix and LegalRepresentative of the Estate of Captain Michael J. Simson,Deceased, Owner of the Motor Boat 'One More', forExoneration From or Limitation of Liability, Petitioner-Appellee.
No. 14973.
United States Court of Appeals Third Circuit.
Argued March 15, 1965.Decided March 31, 1965.

Milton Garber, Baker, Garber & Chazen, Hoboken, N.J.  (Nathan Baker, Bernard Chazen, Hoboken, N.J., on the brief), for appellants.
Victor C. Hansen, Mead, Gleeson, Hansen & Pantages, Newark, N.J.  (George P. Lacay, Newark, N.J., on the brief), for appellee.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The opinion of Judge Meaney in the district court, completely and properly disposes of the unseaworthy and res ipsa loquitur questions raised on this appeal.


2
The judgment of the district court will be affirmed.